Case 18-12808-KG Doc 318 Filed 06/05/19 Page1of9

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,! Case No. 18-12808 (KG)
Debtors. Jointly Administered
: Re: Docket No. 283

 

ORDER APPROVING DISCLOSURE STATEMENT FOR DEBTORS’
ER 11 O Z

Upon the motion (the “Motion”)’ of the debtors and debtors-in-possession in the
above-captioned cases (collectively, the “Debtors”), for entry of an order (i) scheduling hearings
on (a) the adequacy of the Disclosure Statement (defined below), (b) confirmation of the Plan,
and (c) the proposed assumption of executory contracts; (ii) fixing the deadlines to object to the
Disclosure Statement, the Plan, and the proposed assumption of executory contracts;
(ij) approving the form and manner of notice of hearings and objection deadlines with respect to
the foregoing; and (iv) granting related relief; and the Court having entered the Order rp
Scheduling Hearings on (A) Adequacy of Disclosure Statement, (B) Confirmation of Plan of
Reorganization, and (C) Assumption of Executory Contracts; (I) Fixing the Deadlines to Object

to Disclosure Statement, Plan, and Proposed Assumption of Executory Contracts; (ID

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and Lamington
Road Designated Activity Company (7738). The location of the Debtors’ service address in these chapter 11 cases
is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.

? Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion [D.I.
256].

DOCS_DE:223938.7 93856/003

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 2of9

Approving Form and Manner of Notice of Hearings and Objection Deadlines; and (IV) Granting
Related Relief [D.1. 268] (the “Confirmation Procedures Order”); and the Debtors having filed
the Disclosure Statement for the Debtors’ Amended Joint Chapter 11 Plan of Reorganization
[D.I. 283] (as it may be amended or modified consistent herewith, the “Disclosure Statement”);
and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the
Amended Standing Order of Reference of the United States District Court for the District of
Delaware, dated February 29, 2012; and the Court having found that this is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that it may enter a final order
consistent with Article III of the United States Constitution; and the Court having found that
venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408
and 1409; and due and proper notice of the hearing to consider the relief requested herein (the
“Hearing”) having been provided in accordance with Combined Notice of Hearing on (1)
Proposed Settlement Between Debtors, Certain Non-Debtor Affiliates, and Lender Parties, (ID
Disclosure Statement for Debtors’ Joint Chapter 11 Plan of Reorganization, as Amended, (III)
Debtors’ Joint Chapter 11 Plan of Reorganization, as Amended, and (IV) Proposed Postpetition
Credit Facility [D.I. 248] (the “Combined Settlement/Disclosure Statement/Plan Notice”) and
the Confirmation Procedures Order; and it appearing that no other or further notice need be
provided; and the legal and factual bases establishing just and sufficient cause to grant the relief
requested therein having been presented at the Hearing; and the Court having held the Hearing
with the appearances of interested parties noted in the record of the Hearing; and all objections,
if any, to the Disclosure Statement having been overruled or withdrawn; and upon all of the

proceedings before the Court and after due deliberation and sufficient cause appearing therefor;

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 3of9

IT IS FOUND AND DETERMINED THAT:?

A. This Court has jurisdiction to consider the Disclosure Statement and the
relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, the
consideration of the Disclosure Statement and the relief requested therein
is a core proceeding pursuant to 28 U.S.C. § 157(b), and venue is proper
before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

B. The statutory predicates for the relief sought in the Disclosure Statement
are sections 105(a), 1125, 1126, and 1128 of the Bankruptcy Code,
Bankruptcy Rules 2002, 3016, 3017, 3018, and 3020, and Local Rules
3017-1 and 3017-2.

C. The legal and factual bases set forth in the Disclosure Statement establish
just cause for the relief granted herein. The entry of this Order is in the
best interests of the Debtors, their estates, their creditors, and other parties
in interest.

D. The Disclosure Statement contains adequate information within the
meaning of section 1125 of the Bankruptcy Code.

E. The Notice of Hearing on (1) Disclosure Statement for Debtors’ Joint
Chapter 11 Plan of Reorganization, (II) Debtors Joint Chapter 11 Plan of
Reorganization, and (III) Assumption of Executory Contracts by the

Debtors annexed as Exhibit 1 to the Confirmation Procedures Order and

filed at [D.I. 268-1] (the “Approved Notice of Disclosure Statement/Plan”)

 

3 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as findings of
fact when appropriate. See Fed. R. Bankr. P. 7052.

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page4of9

and the Combined Settlement/Disclosure Statement/Plan Notice provided
adequate notice concerning the Disclosure Statement Hearing.

Ballots need not be provided to any Classes of Claims and Equity Interests
because all Holders of Claims and Equity Interests are designated as
unimpaired and, therefore, conclusively presumed to accept the Plan by
operation of law and are not entitled to vote on the Plan.

In the event that any Class of Claims or Equity Interests is determined to
be entitled to vote on the Plan and does not vote to accept the Plan, the
Debtors may (i) seek confirmation of the Plan under section 1129(b) of the
Bankruptcy Code or (ii) amend or modify the Plan in accordance with the
terms hereof and the Bankruptcy Code. If a controversy arises as to
whether any Claims or Equity Interests, or any Class of Claims or Equity
Interests, are impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation
Hearing Date.

The procedures for transmitting the documents and information required
by Bankruptcy Rule 3017(d) are adequate and appropriate.

The procedures set forth below regarding notice to all parties in interest of
the time, date, and place of the hearing to consider confirmation of the
Plan (the “Confirmation Hearing”) and the filing of objections thereto,
including the Combined Notice of Disclosure Statement/Plan, comply
with Bankruptcy Rules 2002 and 3017 and constitute sufficient notice to

all interested parties.

 

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page5of9

J. The Approved Notice of Disclosure Statement/Plan and the proposed
entry of this Order are adequate and sufficient under the circumstances of
the Chapter 11 Cases, and such notice complied with all applicable
requirements of the Bankruptcy Code, the Bankruptcy Rules, and the
Local Rules. Accordingly, no further notice of the Disclosure Statement
or this Order is necessary or required, except as otherwise set forth herein.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:
1. The Motion is granted as provided herein.
2. The Disclosure Statement is approved.
3. The form and manner of notice of the time set for filing objections to, and

the hearing to consider approval of, the Disclosure Statement as described in the Approved
Notice of Disclosure Statement/Plan and reflected in the Affidavit of Service filed by Debtors’
counsel was proper, adequate, and sufficient notice thereof.

4. For holders of Claims, no transfer of Claim(s) pursuant to Bankruptcy
Rule 3001 shall be recognized unless (i) documentation evidencing such transfer was filed with
the Court on or before five (5) days prior to June 17, 2019 (the “Record Date”), (ii) the transfer is
not defective, and (iii) no timely objection with respect to such transfer was filed by the
transferor. In instances where a Claim has been the subject of one or more partial transfers, each
holder of a portion of said Claim shall be deemed to hold one Claim for numerosity purposes.

5. Any plan supplement shall be filed and served no later than June 12, 2019

at 4:00 p.m. (prevailing Eastern Time).

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 6of9

6.

The Confirmation Hearing will be held on Wednesday, June 19, 2019 at

11:00 a.m. (prevailing Eastern Time); provided, however, that the Confirmation Hearing may

be continued from time to time without further notice other than through adjournments

announced in open Court and/or as indicated in any notice of agenda of matters scheduled for

hearing filed with the Court.

7.

(a)
(b)

(c)
(d)

8.

Any objections to confirmation of the Plan must:
Be in writing;

Set forth the name of the objecting party, the basis for the objection, and
the specific grounds thereof;

Conform to the Bankruptcy Rules and the Local Rules; and

Be filed with the Court (with a proof of service as and when required
under the Local Rules of this Court) and served upon (i) the Office of the
United States Trustee for the District of Delaware: United States Trustee,
J. Caleb Boggs Federal Building, 844 North King Street, Suite 2207,
Lockbox #35, Wilmington, DE 19801 (Attn: Juliet M. Sarkessian, Esq.
(juliet.m.sarkessian@usdoj.gov)) (Fax: 302-573-6497); (ii) counsel to the
Debtors: (a) Pachulski Stang Ziehl & Jones LLP, 919 North Market Street,
17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705 (Courier 19801)
(Attn: Colin R. Robinson, Esq. (crobinson@pszjlaw.com)) and (b)
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th
Floor, Los Angeles, CA 90067 (Attn: Richard M. Pachulski, Esq.
(rpachulski@pszjlaw.com)); and (iii) counsel to CLMG Corp. and LNV
Corporation: (a) Fox Rothschild LLP, 919 North Market Street, Suite 300,
Wilmington, DE 19801 (Attn: Jeffrey M. Schlerf, Esq.
(jschlerf@foxrothschild.com) and Carl D. Neff, Esq.
(cneff@foxrothschild.com)), (b) White & Case LLP, Southeast Financial
Center, 200 South Biscayne Boulevard, Suite 4900, Miami, FL 33131
(Attn: Thomas E Lauria, Esq. (tlauria@whitecase.com)), and (c) White &
Case LLP, 1221 Avenue of the Americas, New York, NY 10020-1095
(Attn: David M. Turetsky, Esq. (david.turetsky@whitecase.com) and
Andrew T. Zatz, Esq. (azatz@whitecase.com)) (collectively, the “Notice
Parties”), on or before 4:00 p.m. (prevailing Eastern Time) on
Monday, June 17, 2019 (the “Plan Objection Deadline”).

Objections to confirmation of the Plan that are not timely filed and served

in the manner set forth above may not be considered and may be deemed overruled.

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 7 of9

9. Responsive pleadings to any objection to confirmation of the Plan shall be
filed by no later than Tuesday, June 18, 2019 at 4:00 p.m. (prevailing Eastern Time), and
served by email or fax on all objecting parties.

10. The Debtors shall provide a proposed form of confirmation order to the
Office of the U.S. Trustee no later than June 14, 2019, and shall file a proposed form of
confirmation order no later than Tuesday, June 18, 2019 at 4:00 p.m. (prevailing Eastern Time).

11. By no later June 6, 2019, the Debtors shall mail or caused to be mailed a
copy of this Order granting the relief requested herein (without any exhibits) and approving the
Disclosure Statement on all parties who were served with a copy of the Plan and Disclosure
Statement, as reflected in the certificate of service filed at Docket No. 299.

12. _ As to any executory contract or unexpired lease that the Debtors intend to
assume, or assume and assign, under the Plan, no later than June 7, 2019, the Debtors shall serve
by overnight mail for the next business day a notice on the counterparties to such executory
contracts and unexpired leases a notice of assumption, or assumption and assignment, which
shall include: (a) the applicable cure amount and, if none, an affirmative statement to that effect;
(b) if the contract or lease is to be assigned, the identity of the party to whom it will be assigned;
(c) a description of the procedures for filing objections thereto; (d) a notification that the
deadline to object to assumption and assignment (if applicable) and/or to the cure amount shall
be June 17, 2019 at 4 p.m. (prevailing Eastern Time), and identifying on whom such
objections shall be served; (e) instructions on how to obtain information relating to adequate
assurance of future performance from any assignee of the contract or lease; and (f) a notification

that any objection to assumption or assignment or the cure amount shall be heard at the

confirmation hearing, or such other date that may be agreed to by the Debtors and the contract or

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 8of9

lease counterparty. No later than June 7, 2019, the Debtors shall also file with the Court a list of
all executory contracts and unexpired leases that the Debtors intend to assume, or to assume and
assign, together with the proposed cure amounts.

13. The Debtors are authorized to take or refrain from taking any action
necessary or appropriate to implement the terms of and the relief granted in this Order without
seeking further order of the Court.

14. The Debtors are authorized, subject to the prior written consent of the
Lender Parties, to make non-substantive and nonmaterial changes to the Disclosure Statement,
the Plan, and related documents without further order of the Court, including, without limitation,
changes to correct typographical and grammatical errors and to make conforming changes
among such documents.

15. The notice to be provided pursuant to the Confirmation Procedures Order
is good and sufficient notice of the hearing date and objection deadline for approval of the
Disclosure Statement and confirmation of the Plan to all parties in interest, and no other further
notice need be provided, except as provided for herein.

16. Notwithstanding Bankruptcy Rules 6004, 6006, or otherwise, this Order
shall be effective and enforceable immediately upon entry and its provisions shall be self-
executing. To the extent applicable, the stays described in Bankruptcy Rules 6004(h) and
6006(d) are hereby waived.

17. The terms of this Order shall control to the extent of any conflict with the

Motion or the Disclosure Statement or the Plan.

 

 
Case 18-12808-KG Doc 318 Filed 06/05/19 Page 9of9

18. The Court shall retain jurisdiction over any matter or dispute arising from

or relating to the implementation of this Order.

    

Dated: June 5, 2019
KEVIN GROSS, U.S.B.§.

 
